                                           UNITED STATES DISTRICT COURT
,)! - ...                                                                                                                 ,;,•.
                                                       for the
                                        EASTERN DISTRICT OF NORTH CAROLINA

            U.S.A. vs. Demetrick Antwana Yates                                               Docket No. 7:18-CR-29-lD

                                           Petition for Action on Supervised Release

            COMES NOW Cierra M. Wallace, U.S. Probation Officer of the court, presenting a petition for
            modification of the Judgment and Commitment Order of Demetrick Antwana Yates, who, upon an earlier
            plea of guilty to Conspiracy to Distribute a Quantity of Heroin, in violation of 21'- U.S.C. §§ 846 and
            84l(b)(l)(C), and Possession of a Firearm by Felon, in violation of 18 U.S.C. §§ 922(g)(l) and 924(a)(2),
            was sentenced by the Honorable James C. Dever III, U.S. District Judge, on October 23, 2018, to the
;; ; :i     custody of the Bureau of Prisons for a term of 24 mopths. It was further ordered that upon release from
            imprisonment the defendant be placed on supervised release for a period of 36 months.

            I;>emetrick Antwana Yates was released from custody on December 20, 2019, at which time the term of
            supervised release commenced.

            On March 24, 2020, a Petition for Action on Supervised Release was filed advising the court that the
            defendant tested positive for cocaine. The court agreed with the probation officer's recommendation to
            continue supervision and allow the defendant to complete 24 hours of community service.

            RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
            FOLLOWS:

:f · J      On August 5, 2020, the defendant provided a urinalysis that tested positive for cocaine and marijuana. The
            defendant verbally admitted to the drug use and signed an admission of use form before it was sent to the
            lab. The lab confirmed the use of cocaine. The defendant was admonished for his second positive urinalysis
            while on supervision and his drug use. As such, the defendant will be subjected to increased substance
            abuse treatment and urinalysis testing along with cognitive intervention strategies. It is recommended that
            the court continue supervision and impose a 90 day curfew without equipment. The defendant signed a
            Waiver of Hearing agreeing to the proposed modification of supervision.

            PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

               1. The defendant shall adhere to a curfew with no equipment as directed by the probation officer for a
                  period not to exceed 90 consecutive days. The defendant is restricted to his residence during the
                  curfew hours. ·

            Except as herein modified, the judgment shall remain in full force and effect.




                                                                                                                  \




                          Case 7:18-cr-00029-D Document 32 Filed 08/18/20 Page 1 of 2
Demetrick Antwana Yates
])ocket No. 7:18-CR-29-1D
Petition For Action
Page2

Reviewed and approved,                             I declare under penalty of perjury that the foregoing
                                                   is true and correct.


/s/ David W. Leake                                 /s/ Cierra M. Wallace
David W. Leake                                     Cierra M. Wallace
Supervising U.S. Probation Officer                 U.S. Probation Officer
                                                   414 Chestnut Street, Suite 102
                                                   Wilmington, NC 28401-4290
                                                   Phone: 910-679-2034
                                                   Executed On: August 13, 2020

                                       ORDER OF THE COURT

Considered and ordered this \ 8          day of   Av3 us±             , 2020, and ordered filed and made
a part of the records in the above case.


J;js C. D~e:     ii'1 ~
l,J.S. District Judge




                Case 7:18-cr-00029-D Document 32 Filed 08/18/20 Page 2 of 2
